SULLIVAN, C. J.,
Dissenting. — I think the original opinion in this case should be modified upon two points, at least: 1. Wherein it holds that the journals must affirmatively show that each and every requirement of the constitution has been complied with in the passage of a bill; 2. Wherein it holds that the constitutional provisions require bills to be read on three several days in each House before the final vote thereon.
As to the first point: Section 13, article 3, of the constitution of this state is as follows: “Each House shall keep a journal of its proceedings; and the yeas and nays of the members of either House on any question shall at the request of any three members present be entered on the journal.” In the opinion it is held that the meaning of the first clause of said section is that the journal must show all of the proceedings of the House and all of the steps taken in the passage of a bill. While that may be true, I do not think the silence of the journal as to some of the proceedings required by the constitution to pass a bill should be held conclusive evidence, or any evidence, to show that such bill was not regularly passed. The last clause of said section refers to and commands the entry on the journal of the yeas and nays on any question when requested by three members. Voting is a proceeding required in the passage of motions, resolutions, etc. And, if it was intended by the framers of the constitution that the first clause of said section was mandatory as to every act and proceeding of either House, what vras the necessity for the last clause of said section? If the first clause absolutely required the entry on the journals of the yeas and nays whenever a vote was so taken, the last clause of said section adds nothing thereto, and was a work of supererogation. I am of the opinion that it was not intended by the first clause of said section to have all laws held invalid where the journals failed to show that each and every step required by the constitution in the passage of a bill had not been taken. Said section clearly intimates, to my mind, that in the passage of motions, resolutions, etc., when a yea and nay vote is taken, it need not be entered on the journal, unless requested by three members, although said section *449requires each House to keep a record of its proceedings. Section 15 of said article 3 provides, among other things, that on the final passage of a bill the vote shall be by yeas and nays, ■and entered upon the journal. Why provide in said section 15 that such yea and nay vote shall be entered on the journal, if such act was commanded by the first clause of section 13 of said article 3 ? Thus it is shown that the framers of the constitution, after directing each House to keep a journal of its proceedings, expressly and specifically commands that the yea •and nay vote on any question must be entered on the journal •on the request of three members, and also commands that on the final passage of any bill the vote must be by yeas and nays, and entered on the journal. I find no provision in the constitution that expressly requires either House to enter on its journal the fact that a bill was printed, or that it was read on three several days, before being placed on its final passage. The rule for which I contend has obtained in the state of Illinois, and many other states of this Hnion, for many years, •and not a single instance has been called to my attention where a legislature has resorted to the means suggested by my •associates in the enactment of laws in violation of said provisions of the constitution.
In Miller v. State, 3 Ohio, St. 475, Chief Justice Thurman, .speaking for the court, said: “Thus we have, inter alia, the provisions before quoted, that every bill shall be fully and ■distinctly read on three different days, unless, in case of urgency, three-fourths of the House in which it shall be pending shall dispense with this rule/ This is an important provision, without doubt, but nevertheless there is much reason for saying that it is merely directory in its character, and that its observance by the assembly is secured by their sense of •duty and official oaths, and not by any- supervisory power of the courts. Any other construction, we incline to think, would lead to very absurd and alarming consequences.” It is said by Mr. Sutherland in his work on Statutory Construction (page 48): “Journals are records, and, in all respects touching proceedings under the mandatory provisions of the constitution, will be effectual to impeach and .avoid the acts recorded *450■as law and duly authenticated, if the journals affirmatively show that these provisions have been disregarded. In the absence of such an affirmative showing, and even in cases of doubt, it will be presumed that a quorum was present; that the necessary readings occurred; that amendments made by one branch, though extensive, were germane; that they were concurred in by the other branch — though the journals may be silent.” Touching the question under consideration, it is stated in Black on Constitutional Law (page 297) as follows: “But if the journal entries are ambiguous, or if they fail to show facts which the constitution does not expressly require them to show, this will not raise any presumption against the validity of the action of the legislature. On the contrary, the courts will presume that the legislature fully complied with the constitutional requirements, although the journals do net show the fact.” In State v. Illinois Cent. R. Co., 33 Fed. 730, under constitutional provisions Eke our own in regard to reading a bill upon three different days, it is held that the failure of the journal of the Senate to show compliance therewith will not invalidate the bill or act. The ease is from the United States circiut court in and for the northern district of Illinois, and the opinion is by Mr. Justice Harlan, of the supreme court of the United States, who presides in the seventh circuit, In that ease it was contended that the general assembly, in passing the act under consideration in that case, did not meet the requirements of the constitution, in that the journals fail to show that the bill was read on three different days in each House. Nothing appeared in the Senate journal to show that the bill had been read a second time in that body, and, after stating the facts, Mr. Justice Harlan states that the question for determination was, “Is it essential to its [the bilks] validity that it should appear in the journal that the bill was read on three different days in each House? Hoes the mere silence of the Senate journal as to whether the bill was in fact read a second time in that body on some one of the three different days raise a conclusive presumption that it was not-so read?” The learned justice then calls attention to the fact that counsel, to support the proposition that the mere silence of the journal as to whether a bill was read on three different days was fatal *451to the validity of the act, cites Spangler v. Jacoby, 14 Ill. 297, 58 Am. Dec. 571, and note, in which that court said: “In our opinion, it is clearly competent to show from the journals of either branch of the legislature that a particular act was not passed in the mode prescribed by the constitution, and thus defeat its operation. The constitution requires each House to keep a journal, and declares that certain facts made essential to the passage of a bill shall be stated therein. If those facts are not set forth, the conclusion is that they did not transpire. The journal is made up under the immediate direction of the House, and presumed to contain a full and complete history of its proceedings. If a certain act receives the constitutional assent of the body, it will so appear on the face of the journal; and, when a contest arises as to whether an act was thus passed, the journal may. be appealed to to settle it. It is the evidence of the action of the House, and by it the act must stand or fall. It certainly was not the intention of the framers of the constitution that the signatures of the speakers and executive should furnish conclusive evidence of the passage of a law. The presumption, indeed, is that an act thus verified became a law pursuant to the requirements of the constitution, but that presumption may be overthrown. If the journal is lost or destroyed, this presumption will sustain the law, for it will be contended that the proper entry was made in the journal. But when the journal is in existence, and it fails to show that the act was passed in the mode prescribed by the constitution, the presumption is overcome, and the act must “fall.” In commenting upon that quotation the learned justice said: “But we are not satisfied that the court intended to express an opinion upon that precise point [the point as to the silence of the journal as to the second reading of the bill]. Although it did not appear in that ease that the bill was read the third time before it went to the Senate, or that the yeas and nays were called, no special comment was made by the court upon the silence of the journal as to the bill not being read the third time. Plainly, its language had reference to the fact that the journal did not show the passage (final) of the bill by yeas and nays. It was with reference to that fact that the language above quoted was used.” Justice Harlan in that case also comments *452upon the ease of Turley v. Logan Co., 17 Ill. 152. He quotes the following therefrom, to wit, “The journal should show the readings and the passage of the law by a constitutional vote,” and says, “But nothing was said as to what would be the result when the journal did not show that each of the required readings was had.” And further on he says: “That we do not misinterpret these decisions is shown in Schuyler Co. Supervisors v. People, 25 Ill. 163, where one of the grounds of objection to an act was that the Senate journal did not show that the bill was read three times before it was put upon its final passage. The court said: '’The constitution does not require that every bill shall be read three times in each branch of the general assembly before it shall be passed into a law, but the constitution does not say that three several readings shall be entered on the journals. Some acts performed in the passage of laws are required by the constitution to be entered on the journals, in order to make them valid, and among these are the entries of the yeas and nays on the final passage of every bill; and we held in Spangler v. Jacoby, 14 Ill. 297, 58 Am. Dec. 571, and note, that where the journal did not show this the act never became a law. But, where the constitution is silent as to whether a particular act which is required to be performed shall be entered on the journals, it is then left to the discretion of either House to enter it or not, and the silence of the journals on the subject ought not to be held to afford evidence that the act was not done. In such a case we must presume it was done, unless the journals affirinatively show that it was not done/ ” After using the language above quoted it is said: “This decision was expressly reaffirmed! in Railway Co. v. Hughes, 38 Ill. 186. Nothing to the contrary was decided in People v. Starne, 35 Ill. 141, 85 Am. Dec. 348, and note, or in Ryan v. Lynch, 68 Ill. 161, which is relied upon as modifying or overruling Schuyler Co. Supervisors v. People. The case in 35 Illinois recognizes the doctrine of the Schuyler County case, and goes upon the ground that the yeas and nays were not called and spread upon the journals of the House on the passage of the bill. In Ryan v. Lynch it appeared from the journal that the bill was read twice in the Senate, but the journal was silent as to the third reading, and it did not show any call of the yeas and nays on *453the passage of the bill. The decision was that as the proceedings of the Senate, certified by the Secretary of the State, were competent proof of the facts stated therein, the failure of the journal to show a call of the yeas and nays was fatal to the bill. Indeed, we do not find that any of the numerous decisions of the state court relating to the passage of bills by the legislature have modified or overruled the doctrine announced in Schuyler County Supervisors v. People. With that doctrine we are entirely satisfied. It is in harmony with adjudications in many states whose constitutions have provisions similar to those in the constitution of Illinois which we have been considering. . ... We therefore hold that the mere silence of the Senate journal as to whether the act of 1869 was read the second time in that body does not justify us in holding it to be invalid.” The constitutional' provision of Illinois under which said decision was made is as follows: “Each House shall keep a journal of its proceedings. The^yeas and nays of the members shall on any question, at the desire of any two of them, be entered on the journal”: Const. 1848, art 3, sec. 13. Section 13, article 3, of our constitution is as follows: “Each House shall keep a journal of its proceedings; and the yeas and nays of the members of each House on any question shall at the request of any three members present, be entered on the journal.” The purpose and intent of the said sections are substantially the same. In Illinois the yeas and nays must be entered on the journal at the “desire” of any two members, and in Idaho at the request of any three members. And, so far as the question under consideration is concerned, sections 13 and 21 of article 3 of the constitution of Illinois axe substantially the same as sections 14 and 15 of the constitution of Idaho. Said section 21 of the Illinois constitution provides that on the final passage ox all bills the vote shall be by yeas and nays, and shall be entered on the journals, while section 15 of article 3 of the Idaho constitution provides substantially the same.
The weight of authority under constitutions similar to ours, so far as I have examined, is that, unless the journal affirmatively shows that some requirement of the constitution in the passage of a bill has been omitted, the presumption is that such requirement has been complied with, although the jour*454nal be silent in regard thereto, except when the constitution commands such act to Be entered on the journal. For example, where the constitution declares that on the final passage of a bill the vote must be by yeas and nays, and entered on the journal, in such a case the act would be held invalid if the journal failed to affirmatively show that such vote was taken and entered as commanded by the constitution. In the case of Schuyler Co. Supervisors v. People, supra, it is held, under that provision of the constitution requiring a bill to be read in either House on three different days, that, if the journal is silent as to the readings of the bill, it will be presumed that the bill was read. It-is stated in State v. Illinois Cent. R. Co., supra, that the decision in the Schuyler County case is in harmony with the adjudications of many states, and the court cites Miller v. State, 3 Ohio St. 475; McCulloch v. State, 11 Ind. 424; State v. City of Hastings, 24 Minn. 78; English v. Oliver, 28 Ark. 317; Chicot Co. v. Davies, 40 Ark. 200; State v. Francis, 26 Kan. 724; In re Vanderberg, 28 Kan. 243; State v. Mead, 71 Mo. 268. See also, to the same effect, Pack v. Barton, 47 Mich. 520, 11 N. W. 367; Common Council of Detroit v. Board of Assessors, 91 Mich. 78, 51 N. W. 787; Walker v. Griffith, 60 Ala. 367; Blessing v. City of Galveston, 43 Tex. 641; Prescott v. Board of Trustees, 19 Ill. 324. In McCulloch v. State, supra, it was held: “Where the legislative journals are silent touching a step in the proceedings which the constitution requires to be taken in the passage of a bill, it will be presumed by the courts that the constitutional requirements were complied with.” It is stated by Judge Cooley, in Constitutional Limitations, sixth edition, at page 167, as follows: “The journals which each House keeps of its proceedings ought to show whether this rule is complied with or not; but in case they do not the passage in the manner provided by the constitution must be presumed, in accordance with the-general rule, which presumes the proper discharge of official duty.”
On the second point in the opinion in this ease we held that amendments to a bill must be read three times on three several days, the same as the original bill. In People v. Wallace, 70 Ill. 680, it is held that the constitutional provision requiring bills to be read on three several days before their passage does *455not apply to amendments to such bills. Mr. Sutherland, in his work on Statutory Construction, section 49, says: “The readings required on bills are intended to afford opportunities for deliberate consideration of them in detail, and for amendments. Hence amendments are admissible during the progress of a bill through the process enactment. They are not subject to the same rule as bills, in regard to the number of readings. They must be germane to the subject of the bill, and are not required to be read three times; nor does concurrence by one House in amendments made by the other require the yeas and nays, and their entry on the journal, under the provisions for those things, on the final passage of bills.” (See, also, Miller v. State, 3 Ohio St. 475.) The rule for which I contend does not relieve the members of either House from keeping their oaths of office, and, if they conscientiously keep them inviolate, they will see to it that each and every constitutional requirement in the enactment of laws is fully and fairly met. The commands found in sections^ 13-15, article 3, of the constitution of this state, are directed to the members of the legislature, and their oaths of office require them to see to it that the provisions of those sections are conscientiously complied with. The rule holding that, if the journal is silent upon matters whicn are not expressly required to be entered thereon in the passage of a bill, the presumption is that the legislature complied with the requirements of the constitution, does not relieve the legislature from keeping a full and complete journal of its proceedings; and under the first clause of section 13, article 3, it is commanded to do so. My conclusion is that a law passed by the legislature should not be held invalid because of the fact that the journals fail to show that each and every act required by the constitution to’ be done in the passage of such law had been done, unless such act or proceeding is expressly commanded by the constitution to be entered on the journal. As, for instance, the vote on the final passage of a bill is commanded by the constitution to be taken by yeas and nays and entered on the journal. If the journal was silent as to the yeas and nays being taken, in such case the court would have jurisdiction to hold such bill invalid, and should do so; but if the journal was silent as to the printing of the bill, and the three several read*456ings in each House, and of the adoption of an amendment by-yea and nay vote, as those acts are not expressly commanded to be entered in the journal, the presumption would be that those necessary acts were done, and such bill held valid. Otherwise if the journal fail to show the final passage of such bill by a yea and nay vote, as the final passage of a bill is expressly commanded to be by yeas and nays, and entered on the journal. And, further, that amendments to a bill are not subject to that provision of the constitution requiring bills to be read on three several daj'S in each House. The original opinion should be modified as above indicated, or a rehearing granted.